DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.
 Claims 1, 3-11, 13-21, and 23 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
Argument 1:
Applicant argues on page 10 that “Greiner is silent with respect to the user configuring components in a parameterized component library to specify a layer of a 2D polygonal description on which the component is expected to appear…it is silent with respect to a user
configuration of components in a parameterized component library where the configuration is
“specifying a layer of a 2D polygonal description on which the component is expected to appear.”” This argument is traversed as follows. 

Greiner is used to teach user configuration of components to specify a layer on which a component is expected to appear: para [0006], “a virtual fabrication system includes a computing device equipped with a processor and configured to receive input data with a 3D modeling engine”; para [0050], “the user may create or modify design data in the layout editor 121”; para [0045], “FIG. 3 depicts an exemplary layout editor utilized in an embodiment of the present invention. The layout editor 121 displays the 2D design layout specified by the user in the virtual fabrication console 123 In the layout editor, color may be used to depict different layers in the design data. The areas enclosed by shapes or polygons on each layer represent regions where a photoresist coating on a wafer may be either exposed to light or protected from light during a photolithography step in the integrated process flow. The shapes on one or more layers may be combined (booleaned) to form a mask that is used in a photolithography step. The layout editor 121 provides a means of inserting, deleting and modifying a polygon on any layer, and of inserting, deleting or modifying layers within the 2D design data”; the user specifies the layers that may contain components such as masks. Greiner does not teach but Fedder does teach 3D MEMS models with a component library: Figure 2, “MEMS component library”. Greiner and Fedder are combined to arrive at user configuring components in a component library to specify a layer of a 2D polygonal description on which the component is expected to appear.
Argument 2:
Applicant argues on page 10 that “Greiner is also silent with respect to “designating a model parameter for at least one specified component in the parameterized component library as a hexahedral mesh” as now also recited in claim 1. Fedder, which was cited as teaching a component library, is also silent with respect to this newly claimed feature.” This argument is traversed as follows.
Greiner does not teach but Tan does teach designating a model parameter for at least one specified component as a hexahedral mesh: Tan: page 195, “The meshing module generates finite element grid with prismatic or hexahedral elements. The voxel data are projected onto the xy-plane to obtain a 2D image. A 2D triangular grid is then generated. The triangles are then extruded to get volumetric grid. So we can decompose our task into the following sub-problems: 1) given a 2D image, generate a high quality triangular mesh…”, “Mesh size control. The user can control the mesh size distribution”; para 196, “The user can also specify the planes manually. When requested, the extruded prisms can be further processed to obtain grids of mixed prismatic-hexahedral, pure tetrahedral, or pure hexahedral type”; page 196, “User Interface”, “The CFD-Micromesh graphical editor (Fig. 3) has been designed for structures built from separate layers. A two dimensional (2D) layout and information about the 3rd (z) dimension define each layer. The editor space for a project is divided into two parts: the left part is used for viewing and editing 2D layouts of masks in particular layers, and the right part allows changing layer properties and their order. A layer contains information about material, type of operation, and relative parameters… Possible operations are: deposit, diffuse, etch, remove, insert 3D, drop 3D, replace 3D, and remove 3D.” As stated above, the component library is taught by Fedder: Figure 2, “MEMS component library”. 
Argument 3:
Applicant argues on page 11 that “Greiner and Fedder are silent with respect to
such a hybrid 3D MEMS device model. In the interest of expediting prosecution, Applicant also
notes that Tan, which was cited in the rejection of the now-canceled claim 2, while generally
discussing meshing is silent with respect to the claimed “hybrid 3D MEMS device model that
includes non-meshed components and the meshed component.”” This argument is traversed as follows.
Paragraph [0008] of the printed publication states that the 3D model maybe be a hybrid model “that also includes at least one meshed component”. However, “at least one meshed component” would have to encompass a scenario in which a model is entirely comprised of meshed components. Therefore there is no written description for including both non-meshed and meshed components. The claims are in contradiction with the disclosure. For the purposes of examination, the claims will be interpreted to correspond to the written description, which allows for a model of entirely meshed components. Tan teaches a 3D MEMS device model that
includes entirely meshed components: page 197, “The solid modeling and mesh generation programs are integrated with graphical editor. Therefore, it is possible to perform all building steps from the graphical environment and view the created 3D solid model (Fig. 4). The final computational mesh is written to DTF format used by CFD-ACE+ simulation program”; page 195, “The meshing module generates finite element grid with prismatic or hexahedral element”; page 196, “CFD-Micromesh graphical editor (Fig. 3).”
All other arguments substantially repeat previous arguments. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 3-11, 13-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11 and 21 have been amended to recite “model includes non-meshed components and the meshed components”. Paragraph [0008] of the printed publication states that the 3D model maybe be a model “that also includes at least one meshed component”. However, “at least one meshed component” would have to encompass a scenario in which a model is entirely comprised of meshed components. Therefore there is no written description for including both non-meshed and meshed components. The claims are in contradiction with the disclosure. For the purposes of examination, the claims will be interpreted to correspond to the written description, which allows for a model of entirely meshed components. 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 21 have been amended to recite “model includes non-meshed components and the meshed components”. Paragraph [0008] of the printed publication states that the 3D model maybe be a hybrid model “that also includes at least one meshed component”. However, “at least one meshed component” would have to encompass a scenario in which a model is entirely comprised of meshed components. Therefore there is no written description for including both non-meshed and meshed components. The claims are in contradiction with the disclosure. For the purposes of examination, the claims will be interpreted to correspond to the written description, which allows for a model of entirely meshed components. 
Claims 3-6 and 13-16 depend from cancelled claims. For the purposes of examination, it is assumed that claims 3-6 depend from 1 and 13-16 depend from 11. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-14, 17-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0282302 (“Greiner”) in view of “A Vision of Structured CAD for MEMS” (“Fedder”), further in view of “CFD-Micromesh: A Fast Geometric Modeling and Mesh Generation Tool for 3D Microsystem Simulations” (“Tan”).
Regarding claims 1, 11 and 21, Greiner teaches:
A computing device-implemented method of creating 3D MEMS device models from 2D polygonal descriptions in a 3D design environment (Greiner: para [0045]), comprising:

receiving in the 3D design environment a user configuration of each component (Greiner: para [0006], “a virtual fabrication system includes a computing device equipped with a processor and configured to receive input data with a 3D modeling engine”; para [0050], “the user may create or modify design data in the layout editor 121”; para [0050], “The user may select from among multiple available sets of design data files and then select a rectangular region within the design data…design data that is expected to result in the desired structure (step 504b)”), the user configuration specifying a layer of a 2D polygonal description on which the component is expected to appear (Greiner: para [0045], “FIG. 3 depicts an exemplary layout editor utilized in an embodiment of the present invention. The layout editor 121 displays the 2D design layout specified by the user in the virtual fabrication console 123 In the layout editor, color may be used to depict different layers in the design data. The areas enclosed by shapes or polygons on each layer represent regions where a photoresist coating on a wafer may be either exposed to light or protected from light during a photolithography step in the integrated process flow. The shapes on one or more layers may be combined (booleaned) to form a mask that is used in a photolithography step. The layout editor 121 provides a means of inserting, deleting and modifying a polygon on any layer, and of inserting, deleting or modifying layers within the 2D design data”; the user specifies the layers that may contain components such as masks);

importing a 2D polygonal description of a MEMS device model into the 3D design
environment, the 2D polygonal description including a plurality of geometric shapes and a plurality of layers and separating model functionality by layer (Greiner: para [0045], “FIG. 3 depicts an exemplary layout editor utilized in an embodiment of the present invention. The layout editor 121 displays the 2D design layout specified by the user in the virtual fabrication console 123 In the layout editor, color may be used to depict different layers in the design data. The areas enclosed by shapes or polygons on each layer represent regions where a photoresist coating on a wafer may be either exposed to light or protected from light during a photolithography step in the integrated process flow. The shapes on one or more layers may be combined (booleaned) to form a mask that is used in a photolithography step. The layout editor 121 provides a means of inserting, deleting and modifying a polygon on any layer, and of inserting, deleting or modifying layers within the 2D design data. A layer can be inserted for the sole purpose of containing shapes or polygons that indicate the locations of virtual metrology measurements. The rectangular shapes 302, 304, 306 have been added to an inserted layer (indicated by a different color) and mark the locations of virtual metrology measurements. As noted above, other approaches to specifying the locations for the virtual metrology measurements besides the use of locator shapes should also be considered within the scope of the present invention. The design data is used in combination with the process data and materials database to build a 3D structural model”);

identifying in the 3D design environment each geometric shape on each layer of the
imported 2D polygonal description (Greiner: para [0003], “A 3D structural model includes the geometrically accurate 3D shapes of multiple layers of materials, implants, diffusions, etc. that comprise a chip or a portion of a chip. Virtual fabrication is done in way that is primarily geometric, however the geometry involved is instructed by the physics of the fabrication processes”; para [0041], “3D Modeling Engine 75 uses input data 20 to perform the sequence of operations/steps specified by process sequence 40. As explained further below, process sequence 40 may include one or more virtual metrology steps 45, 49 that indicate a point in the process sequence during a virtual fabrication run at which a measurement of a structural component should be taken. The measurement may be taken using a locator shape previously added to a layer in the 2D design data 30”);


Greiner does not teach but Fedder does teach:
providing a parameterized component library holding a plurality of components for
the 3D design environment, the plurality of components each having a geometric shape (Fedder: Figure 2, “MEMS component library”);

the plurality of components in the parameterized component library (Fedder: Figure 2, “MEMS component library”),

identifying in the 3D design environment a corresponding component from the previously user-configured plurality of components in the parameterized component library for each of the geometric shapes identified (Fedder: Figure 2, “MEMS component library”, “physical view”, “3D solid model”, “2D layout”; page 4, “layout of arbitrarily shaped objects”; Figure 3, “design verification”)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Greiner (directed to creating 3D MEMS models from 2D polygons) with Fedder (directed to a component library) and arrived at creating 3D MEMS models with a component library. One of ordinary skill in the art would have been motivated to make such a combination because “Computer-aided design tools tailored for microelectromechanical systems (MEMS) are needed to enable design of complex systems with multiple energy domains” and “Of key importance is the formation of parameterized MEMS component libraries to support these views” (Fedder: Abstract).

Greiner and Fedder do not teach but Tan does teach:
designating a model parameter for at least one specified component as a hexahedral mesh (Tan: page 195, “The meshing module generates finite element grid with prismatic or hexahedral elements. The voxel data are projected onto the xy-plane to obtain a 2D image. A 2D triangular grid is then generated. The triangles are then extruded to get volumetric grid. So we can decompose our task into the following sub-problems: 1) given a 2D image, generate a high quality triangular mesh…”, “Mesh size control. The user can control the mesh size distribution”; para 196, “The user can also specify the planes manually. When requested, the extruded prisms can be further processed to obtain grids of mixed prismatic-hexahedral, pure tetrahedral, or pure hexahedral type.”; page 196, “User Interface”, “The CFD-Micromesh graphical editor (Fig. 3) has been designed for structures built from separate layers. A two dimensional (2D) layout and information about the 3rd (z) dimension define each layer. The editor space for a project is divided into two parts: the left part is used for viewing and editing 2D layouts of masks in particular layers, and the right part allows changing layer properties and their order. A layer contains information about material, type of operation, and relative parameters… Possible operations are: deposit, diffuse, etch, remove, insert 3D, drop 3D, replace 3D, and remove 3D. It is possible to copy layers, or individual elements, between different projects”);

meshing the at least one specified component with a hexahedral mesh to create a
meshed component (Tan: page 197, “Figure 6 shows the automatic modeling and meshing of VLSI interconnects. The 3D layouts are extracted from a ECAD database and the solid geometry for metallization and dielectrics is automatically generated In this case, many prisms have
been merged into hexahedra. The mesh is used for electro-thermo-mechanical analysis of metal interconnects and low-K dielectrics”); and

assembling in the 3D design environment a plurality of different types of corresponding components a hybrid 3D MEMS device model that includes non-meshed components and the meshed components (note: paragraph [0008] of the printed publication states that the 3D model maybe be a hybrid model “that also includes at least one meshed component”. However, “at least one meshed component” would have to include a scenario in which a model is entirely comprised of meshed components. Therefore there is no written description for including both non-meshed and meshed components. The claims are in contradiction with the disclosure. For the purposes of examination, the claims will be interpreted to correspond to the written description, which allows for a model of entirely meshed components; Tan: page 197, “The solid modeling and mesh generation programs are integrated with graphical editor. Therefore, it is possible to perform all building steps from the graphical environment and view the created 3D solid model (Fig. 4). The final computational mesh is written to DTF format used by CFD-ACE+ simulation program”; page 195, “The meshing module generates finite element grid with prismatic or hexahedral element”; page 196, “User Interface”, “The CFD-Micromesh graphical editor (Fig. 3) has been designed for structures built from separate layers. A two dimensional (2D) layout and information about the 3rd (z) dimension define each layer. The editor space for a project is divided into two parts: the left part is used for viewing and editing 2D layouts of masks in particular layers, and the right part allows changing layer properties and their order”; Figure 2, “Mesh size control using bitmap. Left: bitmap. Right: triangulation”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Greiner and Fedder (directed to creating 3D MEMS models) with Tan (directed to hexahedral mesh) and arrived at creating 3D MEMS models with hexahedral mesh. One of ordinary skill in the art would have been motivated to make such a combination “ to setup the problem in terms of geometry, mesh, material properties, boundary and volume conditions, and other parameters needed to simulate the device with high fidelity field solver” (Tan: Introduction).

Regarding claims 3 and 13, Greiner, Fedder and Tan teach:
The method of claim 2, further comprising:

receiving in the 3D design environment a user configuration adding at least one face
to the specified component (Greiner: para [0051], “After the one or more locator shapes have been added to one or more layers in the 2D design data (step 506b) and the virtual metrology step(s) have been added to the process sequence (506a) the user sets up a virtual fabrication run using the virtual fabrication console 123 (step (508)…Large changes in slope define faces of a feature, such as the bottom, top and sides of a ridge in the structure. Having established the locations of bottom, top and sides of a feature, the distance between the sides of the feature is computed at a vertical location (bottom, middle, or top) specified by the metrology step. The 3D modeling engine generates one or more types of output as it builds structural models”); and

adding a mechanical connector to the added at least one face that establishes a
connection to an adjacent component (Greiner: para [0092], “2D DRCs are developed from relatively simple calculations that may result in overly conservative designs. For example, consider the 2D design rules required to assure a minimum contact area between a line on a metal interconnect layer and an underlying via. A via is a vertical, electrically conductive connector between two interconnect layers, also called metal layers, or a vertical connector between an interconnect layer and a device such as a transistor, resistor or capacitor. FIGS. 22A-22D depict a conventional application of design rules to 2D design data. FIG. 22A shows 2D design data for a metal line 2202 and a via 2204. One possible 2D DRC states that the metal line must extend past the via on at least two opposing sides of the via, and that the extension must exceed a minimum value e (2206)”).

Regarding claims 4 and 14, Greiner and Fedder do not teach but Tan does teach:
The method of claim 2, wherein a type of the hexahedral meshing is automatically selected by the 3D design environment based upon a geometry exhibited by the at least one specified component (Tan: page 195, “The meshing module generates finite element grid with prismatic or hexahedral element”; page 196, “the z-planes are automatically located by detecting the largest material changes between neighboring planes. The user can also specify the planes manually. When requested, the extruded prisms can be further processed to obtain grids of mixed prismatic-hexahedral, pure tetrahedral, or pure hexahedral type”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Greiner and Fedder (directed to creating 3D MEMS models) with Tan (directed to hexahedral mesh) and arrived at creating 3D MEMS models with hexahedral mesh. One of ordinary skill in the art would have been motivated to make such a combination “to setup the problem in terms of geometry, mesh, material properties, boundary and volume conditions, and other parameters needed to simulate the device with high fidelity field solver” (Tan: Introduction).

Regarding claims 7, 17, and 23, Griener does not teach but Fedder teaches:
The method of claim 1, further comprising:

identifying in the 3D design environment a corresponding component from the
plurality of components in the parameterized component library for a pattern of geometric shapes identified on a layer (Fedder: Figure 2, “MEMS component library”, “physical view”, “3D solid model”, “2D layout”; page 4, “layout of arbitrarily shaped objects”; Figure 3, “design verification”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Greiner (directed to creating 3D MEMS models from 2D polygons) with Fedder (directed to a component library) and arrived at creating 3D MEMS models with a component library. One of ordinary skill in the art would have been motivated to make such a combination because “Computer-aided design tools tailored for microelectromechanical systems (MEMS) are needed to enable design of complex systems with multiple energy domains” and “Of key importance is the formation of parameterized MEMS component libraries to support these views” (Fedder: Abstract).

Regarding claims 8 and 18, Griener, Fedder and Tan teach:
The method of claim 1 wherein the plurality of different types of components have a hierarchical relationship (Griener: para [0040], “Input data 20 may also include a materials database 60 including records of material types such as material type 1 (62) and material type 2 (64) and specific materials for each material type. Many of the process steps in a process sequence may refer to one or more materials in the materials database. Each material has a name and some attributes such as a rendering color. The materials database may be stored in a separate data structure. The materials database may have hierarchy, where materials may be grouped by types and sub-types”; there are a plurality of component/material types in a hierarchical relationship).

Regarding claims 9 and 19, Griener, Fedder and Tan teach:
The method of claim 1, further comprising:

creating a 2D polygonal description from the 3D MEMS device model (Greiner: para [0039], “Input data 20 includes both 2D design data 30 and process sequence 40 …. 2D design data 30 includes of one or more layers such as layer 1 (32), layer 2 (34) and layer 3 (36), typically provided in an industry-standard layout format such as GDS II (Graphical Design System version 2) or OASIS (Open Artwork System Interchange Standard)”; para [0041], “3D Modeling Engine 75 uses input data 20 to perform the sequence of operations/steps specified by process sequence 40. As explained further below, process sequence 40 may include one or more virtual metrology steps 45, 49 that indicate a point in the process sequence during a virtual fabrication run at which a measurement of a structural component should be taken. The measurement may be taken using a locator shape previously added to a layer in the 2D design data 30”).

Regarding claims 10 and 20, Griener teaches:
The method of claim 9, wherein the creating:

identifies a component in the 3D MEMS device model (Greiner: para [0045], “FIG. 3 depicts an exemplary layout editor utilized in an embodiment of the present invention. The layout editor 121 displays the 2D design layout specified by the user in the virtual fabrication console 123 In the layout editor, color may be used to depict different layers in the design data. The areas enclosed by shapes or polygons on each layer represent regions where a photoresist coating on a wafer may be either exposed to light or protected from light during a photolithography step in the integrated process flow. The shapes on one or more layers may be combined (booleaned) to form a mask that is used in a photolithography step. The layout editor 121 provides a means of inserting, deleting and modifying a polygon on any layer, and of inserting, deleting or modifying layers within the 2D design data. A layer can be inserted for the sole purpose of containing shapes or polygons that indicate the locations of virtual metrology measurements. The rectangular shapes 302, 304, 306 have been added to an inserted layer (indicated by a different color) and mark the locations of virtual metrology measurements. As noted above, other approaches to specifying the locations for the virtual metrology measurements besides the use of locator shapes should also be considered within the scope of the present invention. The design data is used in combination with the process data and materials database to build a 3D structural model”);

inserts data related to the component on a layer of the 2D polygonal description
specified in a configuration of the corresponding component in the component library (Greiner: para [0045], “FIG. 3 depicts an exemplary layout editor utilized in an embodiment of the present invention. The layout editor 121 displays the 2D design layout specified by the user in the virtual fabrication console 123 In the layout editor, color may be used to depict different layers in the design data. The areas enclosed by shapes or polygons on each layer represent regions where a photoresist coating on a wafer may be either exposed to light or protected from light during a photolithography step in the integrated process flow. The shapes on one or more layers may be combined (booleaned) to form a mask that is used in a photolithography step…The design data is used in combination with the process data and materials database to build a 3D structural model”).

Griener does not teach but Fedder does teach:
identifies a corresponding component in the parameterized component library (Fedder: Figure 2, “MEMS component library”, “physical view”, “3D solid model”, “2D layout”; page 4, “layout of arbitrarily shaped objects”; Figure 3, “design verification”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Greiner (directed to creating 3D MEMS models from 2D polygons) with Fedder (directed to a component library) and arrived at creating 3D MEMS models with a component library. One of ordinary skill in the art would have been motivated to make such a combination because “Computer-aided design tools tailored for microelectromechanical systems (MEMS) are needed to enable design of complex systems with multiple energy domains” and “Of key importance is the formation of parameterized MEMS component libraries to support these views” (Fedder: Abstract).


Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0282302 (“Greiner”) in view of “A Vision of Structured CAD for MEMS” (“Fedder”), further in view of “CFD-Micromesh: A Fast Geometric Modeling and Mesh Generation Tool for 3D Microsystem Simulations” (“Tan”), further in view of US 2009/0144042 (“Lorenz”).
Regarding claims 5 and 15, Greiner, Fedder and Tan do not teach but Lorenz does teach:
The method of claim 2 wherein the at least one specified component is a plate
component or a beam component (Lorenz: para [0042], “modeled as a collection of mechanical beam segments.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Greiner, Fedder and Tan (directed to creating 3D MEMS models) with Lorenz (directed to beam components) and arrived at creating 3D MEMS models with beam components. One of ordinary skill in the art would have been motivated to make such a combination “to design and simulate virtual models of multi-physics devices such as Micro Electro-Mechanical Systems (MEMS) devices prior to beginning the costly and time-consuming process of fabricating the actual physical devices” (Lorenz: para [0003]).

Regarding claims 6 and 16, Greiner, Fedder and Tan do not teach but Lorenz does teach:
The method of claim 2, further comprising:

receiving in the 3D design environment a user specification of a maximum number of degrees of freedom allowed in a simulation including the at least one specified component (Lorenz: para [0058], “physical degrees of freedom inside the MEMS device model 150 may be exposed based on user selection”; para [0062], “When forming the schematic model in the schematic view 350, the symbols representing electronic components such as transistors, resistors, inductors and capacitors are connected to create the desired circuit behavior. The symbols that represent the electronic components have ports, or pins, that can be connected by wires to pins of other components. Each pin has a voltage and transfers current into or out of the component. In the schematic capture, components may represent entities from other physical domains, such as masses, plates, magnets, lasers, optical lenses, electrostatic comb structures and electrodes. The symbol ports of components represent inputs for electrical, mechanical, magnetic, fluidic, or optical sources, or can be input or output control pins for mechanical degrees of freedom, i.e. translational and rotational motions”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Greiner, Fedder and Tan (directed to creating 3D MEMS models) with Lorenz (directed to specifying degrees of freedom) and arrived at creating 3D MEMS models with degrees of freedom. One of ordinary skill in the art would have been motivated to make such a combination “to design and simulate virtual models of multi-physics devices such as Micro Electro-Mechanical Systems (MEMS) devices prior to beginning the costly and time-consuming process of fabricating the actual physical devices” (Lorenz: para [0003]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148